Title: From Thomas Jefferson to Edward Telfair, 3 July 1792
From: Jefferson, Thomas
To: Telfair, Edward



Sir
Philadelphia July 3. 1792.

I have the honor to inclose to your Excellency the copy of a letter I have received from His Catholic Majesty’s representatives here in consequence of a complaint from the Governor of Florida that three inhabitants of the state of Georgia, to wit, Thomas Harrison, David Rees, and William Ervin, had entered the Spanish territory and brought from thence five negro slaves the property of John Blackwood a Spanish subject without his consent, in violation of the rights of that state and the peace of the two countries. I had formerly had the honor of sending you a copy of the convention entered into between the said  Governor and Mr. Seagrove on the part of the U.S. for the mutual restitution of fugitive slaves. I now take the liberty of requesting your Excellency to inform me what is done or likely to be done with you for the satisfaction of the Spanish government in this instance. Nobody knows better than your Excellency the importance of restraining individuals from committing the peace and honor of the two nations, and I am persuaded that nothing will be wanting on your part to satisfy the just expectations of the government of Florida on the present occasion. I have the honor to be, with great respect, your Excellency’s most obedt. and most humble servt

Th: Jefferson

